UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2296


DEMIN JIANG, a/k/a De Min Jiang, a/k/a De Ming Jiang,

                       Petitioner,

          v.

ERIC H. HOLDER, JR.,

                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 19, 2011                 Decided:   August 5, 2011


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Carl H. McIntyre, Jr., Assistant
Director, Dawn S. Conrad, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demin Jiang, a native and citizen of China, petitions

for   review   of   an   order   of    the   Board   of   Immigration   Appeals

(Board) denying his motion to reopen as untimely and numerically

barred.   We have reviewed the administrative record and find no

abuse of discretion in the denial of relief on Jiang’s motion.

See 8 C.F.R. § 1003.2(a), (c) (2011).                We accordingly deny the

petition for review for the reasons stated by the Board.                See In

re:   Jiang,   (B.I.A.    Oct.   26,    2010).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                              PETITION DENIED




                                        2